le)kele)=\|) aane

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2019
CELLIANT® TECHNOLOGY / SUMMARY OF CLINICAL STUDIES
PRIMARY SPONSORING OL leas NUMBER OF
ale TITLE INVESTIGATOR INSTITUTION RESULTS eel nd SUBJECTS
rece Randomized Controlled Trial Dr. lan Gordon Mey lero Memorial An average TCPO2 gain of Journal of Textile ilsys:
2014 Comparing the Effects of Zs Hospital over 8% across 71% of all Science and
Farinfrared Emitting Ceramic Fabric Wiiet=it= lg allay) f y subjects with clinically Engineering
Shirts and Control Polyester Shirts y Vi ye signifcant differences at a
on Transcutaneous PO2 y a 99% degree of
y ys confidence.
nN X )
2012 Impacts of Subjects Socks with the / Dr. Li Shaojing Neto tN ei \ An average TCPO2 gain of N/A 100
Application of Celliant Technical \ A (ial (al=ss(-werell=)9le =) ae 17% in.subjects foot.
il @l=1e-Me laa Ic Ualel0) c= 1gl=ie)e-O).0 7 1-18) y. \ d y :
Tee y x : a
\ y \ y y A
2012 Effect of Celliant Meir on Pain Dr. lan le University of CA, Irvine Pain reduced and 10% N/A 70
and Strength with Chronic Elbow Long Beach Veteran's increase in grip strength.
and Wrist Pain al Medical Center 4
2011 Apparel with Far Infrared Radiation BaP Tic-le CV Ceisaeli erecta erste latte anc —1e ela =te Research Journal 12
for Decreasing an Athlete's Oxygen Stefanyshyn / Human Performance consumption of VO2 of Textile
Consumption during Submaximal Dr. Jay Worobets Laboratory and Apparel
Exercise
= > y _
2008- Double blind, placebo controlled, Dr. Marcel Hungs / University of CA, Irvine/_}\ Nighttime awakenings, Abstract Nay 6
2011 crossover trial on the effect of Dr. Annabel Wang Medical ets sleep quality ancsleep
Optically Modified Polyethylene ___| Orange CA alee aa) o1ee\=e ae
_Terephthalate Fiber mattress covers | ay ~
on sleep disturbances in patients
with chronic back pain
2009 Transcutaneous Partial Pressure Dr. lan Gordon University of CA, Irvine An average [TCPO? gain of Netsjirees ie)
of Oxygen(TcPo2) as a Primary Me] g) 295i —r lela iis a © ang an average gain in
Endpoint to Assess the Sites an | 4 me ee ss MedicalCe eg gri gcrenptnpt a
Celliant as a Vasoactive Material), _\ =—_ =e ==
2009 Effect of Optically Modified Dr. lan Gordon / University of CA, Irvine Statistically significant BioMed Central 55
Polyethylene Terephthalate Fiber B)aanc©)8) a cela cd Medical Center, reduction of pain and Complementary
ocks on Chronic Foot Pain Orange CA improved comfort for & Alternative

subjects.

Medicine

 

 

 

 

 

 

 

 
lekele)| =i). wane

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2019
CELLIANT® TECHNOLOGY / SUMMARY OF CLINICAL STUDIES (CONTINUED)

PRIMARY SPONSORING lea NUMBER OF
ela TITLE INVESTIGATOR INSTITUTION RESULTS eed SUBJECTS
2005 Celliant Study of Thirteen Healthy Dr. Graham McClue Uae of An average increase in PNosiageleas ie}

Subjects ae AY TCPO2 levels from 10% to
Houston, Texas PLA
2003 Improving Blood Flow with Celliant Dr. Lawrence Lavery eee Bait, NG EN areata increase in PNosjarclet 20
in the Hands and Feet of High-Risk nN 1a (et oar aa 10 a TCPO2 levels from 12% in
Diabetics \ ay ~ ius hands and 8% inthe
’ \ icv
iC y | . f y
CELLIANT® TECHNOLOGY / [ARY OF PHYSICAL STUDIES
“ } . , d } é y
. PRIMARY . SPONSORING PUBLISHED/ slole] {7-14
aU eels INVESTIGATOR Bic WAY PUBLICATION ed
2012 Principals of IR Dr. Michael Hamblin Harvard/ No Photonics and Far Infrared Radiation (FIR)
Wellman Center for Lasers in Medicine Its Biological Effects and
Photomedicine Medical Applications.
- aan
Lo Na)
2016 IR Emissivity __|_ Dr. David Anderson Exponent Nie eerie Express Emissivity increased by .14
| : XO MW per CM2 at fabric
7 a . ~ temperature of 32 Celsius
with a 42% Celliant fabric vs.
control.
2016 Solar IR Emissivity Dr. David Anderson Exponent Yes Biomedical Optics Emissivity increased by

D Express
vA 7

approximately 10x when
sunlight is also Used to
power Celliant technology.

 

 

 

 

 

 

 

 
